Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: access door 506.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 has been amended to recite “wherein the food storage housing and the body of the modular humidity control system remain unopened during attachment and detachment of the modular humidity control system with the food storage housing.” This limitation does not exist in the original disclosure. The examiner notes that separating the food storage housing and the humidity control system which are connected by an air flow path will open or expose the air flow path. This limitation will be interpreted to mean that the door of the housing may be closed during detachment. The examiner believes that the applicant would have support for this language based on figures 4 and 5, but notes that what is presumed to be the door is unlabeled (See drawing objection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11, 15, 21, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sinemus (US 5676051 A), hereinafter Sinemus, in view of Duff (US 8247097 B1), hereinafter Duff, in view of Ratliff (US 4926618 A), hereinafter Ratliff.

Regarding claims 9-11 and 26-29, Fiddler discloses a food transportation system comprising: 
a food storage housing defining an interior configured to house one or more food items (“a heat insulated housing 10 with a warming room 12 in it. In this warming room 12, four cardboard boxes 14,16,18,20 with square ground areas are stacked on top of each other as food containers for the pizzas” column 5, line 37); and 
a modular humidity control system comprising: 
a body attached to the food storage housing (“The housing 10 is detachably held by (not shown) clamps or the like, on a base 42” column 5, line 59), the body defining: 
a closed circuit air flow path for circulating air through the food storage housing (“a closed flow path is achieved for the hot air in the housing. This path extends from the discharge opening of the hot-air fan to the inlet holes in the food containers, through these holes into the interior of the containers and over the food products, as for example pizzas, from there through the outlet holes in the food containers, and to the suction opening of the hot-air fan” column 1, line 50); 


    PNG
    media_image1.png
    546
    674
    media_image1.png
    Greyscale

Sinemus does not disclose a regeneration system configured to monitor a saturation of the desiccant element, the regeneration system comprising: 
a heating element configured to, in an instance in which the saturation of the desiccant element exceeds a saturation threshold, heat the desiccant element and evaporate at least a portion of the moisture stored by the desiccant element; and 
a heat exchanger configured to: 
receive air exiting the heated desiccant element, 

recirculate the reheated air through the desiccant element through at least a portion of the closed circuit air flow path without introducing moisture-laden air from the food storage housing to reduce the downtime of the modular humidity control system;
wherein the regeneration system further comprises one or more saturation sensors coupled to the desiccant element, wherein the one or more saturation sensors are configured to generate saturation data; 
wherein the regeneration system further comprises a controller communicably coupled with the one or more saturation sensors and configured to determine the saturation of the desiccant element based upon saturation data output from the one or more saturation sensors;
wherein the controller is communicably coupled with the heat exchanger and is further configured to cause the heat exchanger to recirculate the reheated air based upon the saturation data output from the one or more saturation sensors; 
wherein the controller is further configured to cause the heat exchanger to iteratively recirculate reheated air through the desiccant element until the saturation of the desiccant element fails to exceed the saturation threshold; or
wherein the controller is further configured to halt operation of the heat exchanger in an instance in which the saturation of the desiccant element fails to exceed the saturation threshold.

However, Duff teaches a regeneration system configured to monitor a saturation of the desiccant element (“the humidity corresponding to a region of the battery pack and/or a region of the desiccant container may be monitored and used to determine when the desiccant has become saturated and desiccant reactivation is required. This approach is illustrated in FIGS. 18-20 which correspond to FIGS. 15-17 with the exception that instead of monitoring time, these embodiments monitor humidity (step 1801) and only activate the desiccant reactivation system when the detected humidity exceeds a preset level (step 1803)” column 11, line 27), the regeneration system comprising: 
a heating element configured to, in an instance in which the saturation of the desiccant element exceeds a saturation threshold, heat the desiccant element and evaporate at least a portion of the 
wherein the regeneration system further comprises one or more saturation sensors coupled to the desiccant element, wherein the one or more saturation sensors are configured to generate saturation data (“the humidity corresponding to a region of the battery pack and/or a region of the desiccant container may be monitored” column 11, line 27 and “one or more humidity sensors, for example mounted within battery pack 603 (i.e., sensor 615) and/or mounted within the dehumidifier system (i.e., sensor 617), to gauge desiccant saturation” column 7, line 57); 
wherein the regeneration system further comprises a controller communicably coupled with the one or more saturation sensors and configured to determine the saturation of the desiccant element based upon saturation data output from the one or more saturation sensors (“The controller, either internal controller 605 or system controller 607, estimates when the desiccant-based dehumidifier begins to lose absorption/adsorption efficacy due to reaching its saturation level (i.e., its water handling capacity) at which point the controller activates a heating system to reactivate the desiccant” column 7, line 39);
wherein the controller is communicably coupled with the heater and is further configured to cause the heater to circulate the heated air based upon the saturation data output from the one or more saturation sensors (“monitor humidity (step 1801) and only activate the desiccant reactivation system when the detected humidity exceeds a preset level (step 1803)” column 11, line 33); 
wherein the controller is further configured to cause the heater to circulate heated air through the desiccant element until the saturation of the desiccant element fails to exceed the saturation threshold 
wherein the controller is further configured to halt operation of the heater in an instance in which the saturation of the desiccant element fails to exceed the saturation threshold (Figures 18 and 19 show that a timer is initially employed at 1515, but that the system will halt heating only if the saturation fails to exceed the preset level).

    PNG
    media_image2.png
    378
    395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    336
    449
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    862
    349
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    834
    480
    media_image5.png
    Greyscale

In view of Duff’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the regeneration system as taught in Duff, in the humidity control system of Sinemus.
One would have been motivated to include the regeneration system because Duff states “Desiccant reconditioning, also referred to herein as desiccant reactivation, is accomplished by drying out the desiccant through the application of heat and providing means for eliminating the collected water vapor from the system, thereby allowing the desiccant to regain its capacity for water vapor 

Sinemus, as modified by Duff, does not disclose a heat exchanger configured to: 
receive air exiting the heated desiccant element, 
reheat the air exiting the desiccant element, or
recirculate the reheated air through the desiccant element through at least a portion of the closed circuit air flow path without introducing moisture-laden air from the food storage housing to reduce the downtime of the modular humidity control system;
wherein the controller is communicably coupled with the heat exchanger and is further configured to cause the heat exchanger to recirculate the reheated air; or
wherein the controller is further configured to cause the heat exchanger to iteratively recirculate reheated air through the desiccant element.

However, Ratliff teaches a heat exchanger (“a heating element 24, which may be a heating coil such as a steam coil” column 3, line 65) configured to: 
receive air exiting the heated desiccant element (“Output downstream regenerant air                         
                            
                                
                                    20
                                
                                
                                    O
                                    U
                                    T
                                
                            
                        
                     passing through the return damper 27 constitutes recycle, or recirculation, air 30 that is directed back to be combined with the ambient regenerant air                         
                            
                                
                                    20
                                
                                
                                    I
                                    N
                                
                            
                        
                     upstream of the heating element 24” column 4, line 22), 
reheat the air exiting the desiccant element (“The heating element 24 increases the temperature of the regenerant air even” column 4, line 28), 
recirculate the reheated air through the desiccant element through at least a portion of the closed circuit air flow path without introducing moisture-laden air (“a given quantity of regenerant air is continuously recirculated and reheated to increase its moisture carrying capability” column 4, line 30);
wherein the controller (40) is communicably coupled with the heat exchanger (via 40f) and is further configured to cause the heat exchanger to recirculate the reheated air (via 40e); and


    PNG
    media_image6.png
    536
    807
    media_image6.png
    Greyscale

In view of Ratliff’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include recirculation of the regeneration air as taught in Ratliff, in the humidity control system as presently modified.
One would have been motivated to include recirculation of the regeneration air because Ratliff states “a given quantity of regenerant air is continuously recirculated and reheated to increase its moisture carrying capability” Therefore, including recirculation improve the moisture carrying capability of the system as presently modified.

The examiner notes that “to reduce the downtime of the modular humidity control system” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 

Regarding claim 15, Sinemus, as modified by Duff and Ratliff, discloses the food transportation system according to Claim 9, wherein the modular humidity control system is removably attached to an external surface of the food storage housing, wherein the food storage housing and the body of the modular humidity control system remain unopened during attachment and detachment of the modular humidity control system with the food storage housing (“wherein the hot-air fan is designed as a base on which the housing is placed removably” claim 11. The examiner notes that the door 26 need not be opened for the housing to be lifted from the base. See 112(a) rejection and interpretation of claim 15 above).

Regarding claim 21, Sinemus, as modified by Duff and Ratliff, discloses the food transportation system according to claim 9, wherein the food storage housing further comprises an access door movable between an open configuration and a closed configuration and configured to enable access to the interior of the housing while in the open configuration (26).

Claim 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sinemus, in view of Duff, in view of Ratliff, and further in view of Narang (US 4430989 A), hereinafter Narang.

Regarding claims 22-24, Sinemus, as modified by Duff and Ratliff, discloses the food transportation system according to Claim 21, further comprising a heat preservation system, the heat preservation system comprising: 


Sinemus, as modified by Duff and Ratliff, does not disclose:
wherein the heat preservation system comprises a plenum structure comprising one or more perforated side walls of the food storage housing, wherein the plenum structure is configured to retain at least a portion of the air heated by the heating system within the interior of the food storage housing while the access door is in an open configuration; 
a detection system attached to the food storage housing and configured to indicate the position of the access door; or
a controller communicably coupled with the one or more fans and the detection system, wherein the controller is configured to: 
receive detection data from the detection system; 
determine the position of the access door based upon the detection data; and 
in an instance in which the access door is determined to be in the open position, halt operation of the one or more fans.

However, Narang teaches:
wherein the heat preservation system comprises a plenum structure comprising one or more perforated side walls of the food storage housing (“The side panels 46 include a plurality of openings 47” column 5, line 47 and “The rear panel 44 includes a plurality of openings 49 through which heated gases may be circulated near the racks 40. A lower panel 50 having a plurality of openings 52” column 5, line 54), wherein the plenum structure is configured to retain at least a portion of the air heated by the heating system within the interior of the food storage housing while the access door is in an open configuration (at least a portion of the heated air will be retained between the perforated walls and “side walls 12, 14, a rear wall 16, a bottom wall 18, an upper wall 20” column 5, line 25); 
a detection system attached to the food storage housing and configured to indicate the position of the access door (132, 134); and

receive detection data from the detection system; 
determine the position of the access door based upon the detection data; and 
in an instance in which the access door is determined to be in the open position, halt operation of the one or more fans (“A safety feature is provided by two switches 132, 134 controlled by the oven door 24. The switch 132 is an override switch connected to the motors 62. Upon opening the door 24, the motors 62 will be shut down, thereby halting operation of the fans 54, 58. This will tend to minimize heat loss during those times the door 24 is opened” column 8, line 31).

    PNG
    media_image7.png
    720
    526
    media_image7.png
    Greyscale


wherein the heat preservation system comprises a plenum structure comprising one or more perforated side walls of the food storage housing, wherein the plenum structure is configured to retain at least a portion of the air heated by the heating system within the interior of the food storage housing while the access door is in an open configuration; 
a detection system attached to the food storage housing and configured to indicate the position of the access door; and
a controller communicably coupled with the one or more fans and the detection system, wherein the controller is configured to: 
receive detection data from the detection system; 
determine the position of the access door based upon the detection data; and 
in an instance in which the access door is determined to be in the open position, halt operation of the one or more fans as is taught in Narang, in the food transportation system disclosed by Sinemus.
One would have been motivated to include:
wherein the heat preservation system comprises a plenum structure comprising one or more perforated side walls of the food storage housing, wherein the plenum structure is configured to retain at least a portion of the air heated by the heating system within the interior of the food storage housing while the access door is in an open configuration; 
a detection system attached to the food storage housing and configured to indicate the position of the access door; and
a controller communicably coupled with the one or more fans and the detection system, wherein the controller is configured to: 
receive detection data from the detection system; 
determine the position of the access door based upon the detection data; and 
in an instance in which the access door is determined to be in the open position, halt operation of the one or more fans because Narang states “This will tend to minimize heat loss during those times the .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sinemus, in view of Duff, in view of Ratliff, in view of Narang, and further in view of Padula (US 20090025704 A1), hereinafter Padula.

Regarding claim 25, Sinemus, as modified by Duff, Ratliff, and Narang, discloses the food transportation system according to Claim 24. 

Sinemus, as modified by Duff, Ratliff, and Narang, does not disclose one or more temperature sensors configured to identify a temperature within the interior of the housing, wherein the controller is configured to, based upon the temperature, vary a speed of the one or more fans so as to modify the temperature within the housing.

However, Padula teaches one or more temperature sensors configured to identify a temperature within the interior of the housing, wherein the controller is configured to, based upon the temperature, vary a speed of the one or more fans so as to modify the temperature within the housing (“the control system 148 creates a cooking profile by controlling one or more factors such as current through the heating elements 190, speed of the blower fan 150, or the like based on one or more parameters such as time, temperature, humidity, and the like” paragraph [0052]).

In view of Padula’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include one or more temperature sensors configured to identify a temperature within the interior of the housing, wherein the controller is configured to, based upon the temperature, vary a speed of the one or more fans so as to modify the temperature within the housing as is taught in Padula, in the food transportation system disclosed by Sinemus.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heuser (US 2411039 A) “The present invention relates to apparatus for drying and desiccating materials with the aid of porous compositions capable of being desorbed or activated by heat.”
Tuck (US 3034221 A) 

    PNG
    media_image8.png
    344
    487
    media_image8.png
    Greyscale

Patrick (US 3142830 A) “detecting and indicating the saturation of the desiccant”
Guiragossian (US 6110261 A) “electronic moisture meter 20 with a LED indicator 21 and two measurement electrodes 22, 23 positioned in the vicinity of the desiccant granulates located at the outlet of the baffle 14, on the same side as the aperture 13 providing access to the orifice 2 of 
Viegas (US 20090277202 A1) “when the controller 225 receives a signal that is indicative of the desiccant 150 being saturated from the sensor 220 that is in communication with the sorption system 125, the controller 225 initiates the regeneration process to desorb the desiccant 150”
Schulte (US 7009147 B1) “In one preferred embodiment, the radiant heating device and convection heating device are operated at full power and the convection fan is operated at full speed. Once the selected temperature is reached, the controller automatically transitions to a ready mode of operation. During the ready mode, the controller reduces the heat output by both the radiant heating device and the convection heating device while, at the same time, lowering the speed of the convection fan in order to maintain the selected temperature”
Norback (US 4529420 A) “After passing through the bed of the moisture exchanger (10) the regenerant gas is recirculated, without passing back through the bed, and is caused, after further heating (34) to pass through the bed” abstract

    PNG
    media_image9.png
    375
    752
    media_image9.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762